In a proceeding pursuant to CELR article 78 to review a determination of the Conservation Board of the Town of Southampton, dated April 10, 2002, denying the petitioner’s application for a permit to build a single-family home on property adjacent to a wetland, the petitioners appeal from (1) a decision of the Supreme Court, Suffolk County (Loughlin, J.), dated August 12, 2004, and (2) a judgment of the same court dated September 24, 2004, which denied the petition and dismissed the proceeding.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent and the intervenors-respondents.
As the Supreme Court correctly found, the determination of the Conservation Board of the Town of Southampton was not arbitrary, unreasonable, irrational, or indicative of bad faith (see Matter of Cowan v Kern, 41 NY2d 591, 599 [1977]; Matter of Halperin v City of New Rochelle, 24 AD3d 768 [2005]; Matter of Wal-Mart Stores v Planning Bd. of Town of N. Elba, 238 AD2d 93, 96 [1998]).
The petitioners’ remaining contentions are without merit. Miller, J.E, Schmidt, Mastro and Lunn, JJ., concur.